In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-2928

E ASTLAND M USIC G ROUP, LLC, and
R AYNARLDO W HITTY,
                                               Plaintiffs-Appellants,
                                 v.


L IONSGATE E NTERTAINMENT, INC.;
S UMMIT E NTERTAINMENT, LLC; and
M ANDATE P ICTURES, LLC,
                                              Defendants-Appellees.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 11 C 8224—George W. Lindberg, Judge.



   A RGUED D ECEMBER 6, 2012—D ECIDED F EBRUARY 21, 2013




  Before E ASTERBROOK, Chief Judge, and F LAUM and
R OVNER, Circuit Judges.
  E ASTERBROOK, Chief Judge. Eastland Music Group is
the proprietor of the rap duo Phifty-50, which, according
to its web site www.phifty-50.com, has to its credit one
2                                                No. 12-2928

album (2003) and a T-shirt. Eastland Music has reg-
istered “PHIFTY-50” as a trademark. It also claims a
trademark in “50/50” and contends that Lionsgate En-
tertainment and Summit Entertainment infringed its
rights by using “50/50” as the title of a motion picture
that opened in 2011.
  The district court dismissed the complaint under
Fed. R. Civ. P. 12(b)(6), ruling the movie’s title descriptive
because the film concerns a 50% chance of the main
character surviving cancer. 2012 U.S. Dist. L EXIS 100310
(N.D. Ill. July 19, 2012). Eastland Music protests that this
is a defense, not an element of the claim, and that
because the movie is not part of the complaint the
motion to dismiss should have been handled as one
for summary judgment. See Rule 12(d). Eastland Music
tells us that, had the complaint survived a motion to
dismiss, it would have served extensive discovery
requests, and it seems confident that defendants would
have settled rather than borne the expense of compliance.
Counsel was surprised when reminded, at oral argu-
ment, that a motion for summary judgment can
precede discovery (see Rule 56(b), allowing a motion to
be filed “at any time”), leaving the adverse party with
an obligation to show a need for discovery under
Rule 56(d). See Peters v. West, 692 F.3d 629 (7th Cir. 2012)
(resolving a copyright suit in advance of discovery).
  Whether a document to which a complaint refers (here,
the movie) is treated as part of the complaint for the
purpose of Rule 12(d) has been a difficult question, see
Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687,
No. 12-2928                                                  3

690–91 (7th Cir. 2012), but one we need not tackle. Nor
need we decide whether to follow Rogers v. Grimaldi, 875
F.2d 994, 999 (2d Cir. 1989), under which the title of
an artistic work can infringe a trademark only if it is
devoid of artistic significance or explicitly misleading
about the work’s source. Rogers treated that doctrine as
an application of the first amendment rather than the
Lanham Act, and courts should avoid unnecessary con-
stitutional adjudication.
  It is unnecessary to consider possible constitutional
defenses to trademark enforcement, just as it is unneces-
sary to decide whether the district court should have
converted the motion to one for summary judgment,
because this complaint fails at the threshold: it does not
allege that the use of “50/50” as a title has caused any
confusion about the film’s source—and any such allega-
tion would be too implausible to support costly litiga-
tion. See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atlantic
Corp. v. Twombly, 550 U.S. 544 (2007). At oral argument,
plaintiffs’ counsel conceded that not a single person
has ever contacted Eastland or its web site to seek a
copy of the film or complain about the film’s contents or
quality. Nor does the complaint allege that any potential
customer has turned to Lionsgate or Summit in quest of
the rap duo’s products. Counsel for plaintiffs also told
us that no survey has been done.
  If the accused film bore the title “Phifty-50”, allegations
of confusion or secondary meaning could be omitted
from the complaint. Eastland Music’s registered mark
has become incontestable, 15 U.S.C. §1065, though incon-
4                                                  No. 12-2928

testable marks are subject to certain defenses. 15 U.S.C.
§1115(b). The title “50/50” differs from the mark “Phifty-
50”, however; only the latter is registered—and the
principal reason it was registrable is that it is a made-up
homophone of a familiar phrase, which in ordinary
usage is suggestive or descriptive. It takes a powerful
showing of association between such an expression and
a particular producer of goods to establish a trade-
mark claim—and Eastland Music has not attempted
such a showing.
   The phrase 50/50 or a sound-alike variant (50-50, fifty-
fifty, fifty/fifty) has been in use as the title of intellectual
property for a long time. Wikipedia lists eight films
with that title, opening in 1916, 1925, 1972, 1981, 1982,
1992, 2004, and 2011. See http://en.wikipedia.org/wiki/
50/50. Six of these movies predate Eastland Music’s use.
The 1982 film is by and about a rock band. Wikipedia
lists three TV shows with that title, plus an episode of a
fourth show. It also lists three songs whose titles contain
the phrase 50/50. One of these is Frank Zappa’s 1973 song
“50/50”. Then there’s “50/50 Luv” released in 1995 by
the rap group B.G. Knocc Out & Dresta. And Wikipedia’s
list is not comprehensive, for it omits anything by the
rap duo Phifty-50; doubtless other examples also are
missing. If there is any prospect of intellectual property
in the phrase 50/50, Eastland Music is a very junior
user and in no position to complain about the 2011 film.
Phifty-50 entered a crowded field, and its rights are
correspondingly weak and narrow. See 2 McCarthy on
Trademarks and Unfair Competition §§ 11.85–.87 (4th
ed. 2012).
No. 12-2928                                                  5

  The title of a work of intellectual property can infringe
another author’s mark only if the title falsely implies
that the latter author is its origin. Dastar Corp. v. Twentieth
Century Fox Film Corp., 539 U.S. 23 (2003). The titles of
Truman Capote’s novella Breakfast at Tiffany’s, and the
movie of the same name, do not infringe the rights
of Tiffany & Co. because no reasonable reader or
moviegoer thinks that the jeweler is the source of the
book or the movie. (We do not consider the possibil-
ity of relief under dilution statutes.) Dastar held that
trademark law cannot be used to obtain rights over
the content of an artistic work; that would amount to
an indefinite extension of a copyright. Titles of songs
and movies cannot be copyrighted (see Peters, 629 F.3d
at 635–36; 37 C.F.R. §202.1(a)); Dastar tells us not to use
trademark law to achieve what copyright law forbids.
Only a confusion about origin supports a trademark
claim, and “origin” for this purpose means the “producer
of the tangible product sold in the marketplace.” 539 U.S.
at 31. Eastland Music’s complaint does not (and could
not plausibly) allege that consumers treat it as the
producer or source of the film 50/50, or treat Lionsgate
as the producer of the 2003 rap album.
                                                    A FFIRMED




                            2-21-13